Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment, which condemns him to pay the difference between the price, at which certain property was adjudicated to him at the first sale, and that for which it was adjudicated on a re-sale at public auction, on his refusal to comply with the terms and conditions of the first adjudication.
Where the bidperty T^adjudition^ale^feiis'to eompiy with the terms and conditions of the ad-seller may afthe end of ten days after the customary advertise-Se'properfyl.y advertismg it aecording to law, ten days, and the for the deficiency the firstbandesecond sales. '
vendor or bidperformbiusepart of the terms of an auction sale, until requested other. S° by the
The vendor of an auction sale, has the choice of cas^ofnon-compiiance by the bidder, t. e. to demand the price, or have the property resold on account of the latter.
Where the judge a quo states the law in the way most favorable to tlie defendant in his charge to the jury, the latter has no cause to complain, and the verdict in this respect will not he disturbed.
The attention of this court is first drawn, by the counsel of the appellant, to a bill of exceptions taken to the charge of the district judge, delivered to the jury at the close of the trial. The judge told the jury, that on a non-compliance with the terms and conditions of an auction sale, by the last and highest bidder, to whom the property has been adjudicated, at the end of ten days, and after the customary advertisements, the property may be re-sold, and the first bidder is „ f ¶ , . liable for any deficiency between the price of the property at the first sale, and that of the second adjudication.
« That the second sale need not be advertised during more than ten days, but the advertisements must be published m at least two news-papers, in the French and English languages, and notices of such sale put up at the court-house ° 0 7 A A and church-doors.”
“ That if they believed the testimony of De Armas, the deman(l for a compliance with the terms and conditions 0f sale, at the first adjudication of the property, was waived.’’
“That neither the vendor nor the bidder are obliged to Pel'f°rm their parts of the terms and conditions of sale, until requested to do so by the other.” *
, “That the vendor has the choice of two remedies, the demand of the price, or a re-sale of the property.”
As this case is presented, it does not appear to this court, ■* . f ... that the defendant has cause, or any right to complain of any part of the charge of the judge a quo, to the jury. He seems t0 }raye stated the law in the way most favorable to the J defendant.
On the merits, it is shown that the defendant declared himself unwilling to comply with the terms and conditions of the first adjudication, on the most frivolous grounds, viz: that he was about making a trip to the northward. The only doubt that may arise in his favor, relates to the question of fact, whether the advertisements were duly made and published. The law on this part of the case was particularly stated, and explained to the jury in the way most favorable to the defence, in the charge of the court. The jury were satisfied as to the facts, and the court expressed its approval *509of the verdict, by conforming its judgment thereto, without any attempt on the part of the defendant, to have the verdict set aside. La. Code, art. 2589. 3 La. Reports, 395, 123. A Ibid., 150, 207, 258.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.